DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
•	This action is in reply to the amendments filed on 07/21/2022.
•	Claims 1, 5, 7-8, 11-13, and 15 have been amended and are hereby entered.
•	Claim 14 has been canceled.
•	Claims 1-13 and 15 are currently pending and have been examined. 
•	This action is made FINAL.

Response to Arguments
Applicant’s arguments filed July 21, 2022 have been fully considered but they are not persuasive.
The Examiner is withdrawing the drawing objections to Applicant’s amendments.
The Examiner is withdrawing the specification objections to Applicant’s amendments.
The Examiner is withdrawing the 112f claim interpretation due to Applicant’s amendments.
The Examiner is withdrawing some of the 35 USC § 112 rejections due to Applicant’s amendments.
New 35 USC § 112 rejections have been entered due to applicant’s amendments.
The Examiner is withdrawing the 35 USC § 102 rejections due to Applicant’s amendments.
New 35 USC § 103 rejections have been entered due to Applicant’s amendments.
Applicant’s arguments with respect to 35 USC § 101 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on page 8, that the machine learning process and the training thereof is a technical feature that does not fall within a method of organizing human activity, the Examiner respectfully disagrees.  As an initial matter, just because a machine learning process is recites, does not means the claims do not recite a method of organizing human activity.  In fact, as is discussed in the 35 USC § 101 rejection below, claimed inventions allows for offering an item for sale to an entity.  The Specification at [0001] discloses “Personalised adverts and purchase recommendations can help consumers make choices and increase profitability for businesses since recommendations are tailored to individual consumers' needs. Furthermore, personalised purchase recommendations reduce the time that is wasted browsing unwanted items. This may enhance the customer experience.”  The Specification and claims focus on an improvement to enhancing customer experience, which is a commercial and legal interaction, specifically a commercial interaction of sales activities or behaviors which falls within the category of Certain Methods of Organizing Human Activity and therefore is an abstract idea.
Furthermore, the additional elements of the claims, including the limitations directed to a machine learning do not integrate the judicial exception into a practical application of the exception.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f).  Here, the claims recite a generic processor and storage with instructions to perform claim functions and steps including providing data to a machine learning process to train the machine learning process according to training data; and storing the transaction data in a secure ledger such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)).  Furthermore, the limitations directed to a machine learning process are recited at a high level of generality such that they amount to simply further describes the technological environment.
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., a generic processor, a memory storing a computer program executable by the processor to perform the claimed method steps and apparatus functions.  The processor, memory and apparatus are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.  
Furthermore, the Specification describes a problem and improvement to a business or commercial process at least at [0001], disclosing “Online, users are frequently targeted with adverts to buy certain products. Personalised adverts and purchase recommendations can help consumers make choices and increase profitability for businesses since recommendations are tailored to individual consumers' needs. Furthermore, personalised adverts and purchase recommendations can help consumers make choices and increase profitability for businesses since recommendations are tailored to individual consumers' needs. Furthermore, personalised purchase recommendations reduce the time that is wasted browsing unwanted items. This may enhance the customer experience.”
The claims are not patent eligible.
Regarding Applicant’s remarks on page 8 regarding the 35 USC § 102/103 rejections, it is noted that the Examiner is withdrawing the 35 USC § 102 and new 35 USC § 103 rejections have been entered due to Applicant’s amendments.
For the reasons above, Applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 12-13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the entity.” There is insufficient antecedent basis for this limitation in the claim.  It is not clear whether the entity of claim 7 is referring to “a first entity” as recited in claim 5, or “an entity” as recited in claim 1.
Regarding claim 12, claim 12 recites “an apparatus comprising: a processor to” perform claim functions and “a secure ledger arranged to track transactions.”  It is unclear how or whether the secure ledger is part of the claimed apparatus.  Is the secure ledger stored on a memory of the apparatus or processor?
Claim 13 is rejected due to its dependency to a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 15 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Independent claims 1, 12, and 15 are directed a method (claim 1), and an apparatus (claims 12 and 15).  Therefore, on its face, each independent claim 1, 9, and 17 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“2019 PEG”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 12, and 15 recite, in part, a method and an apparatus of organizing human activity.  Claim 1 recites collecting historical user data indicating purchases made by a user; providing the historical data to a process to provide a classifier for the user; determining, based on the classifier, an item for recommendation to a user; communicating an offer for sale of the item for sale to an entity based on an entity identifier; generating transaction data specifying the offer of the item for sale to the entity, the transaction data comprising at least the entity identifier, the item offered for sale, and a purchase condition for the item.  
Claim 12 recites collect historical user data indicating purchases made by a user; provide the historical data to a process to provide a classifier for the user; determine, based on the classifier, items for recommendation to a user; communicate an offer for sale of the items to an entity based on an entity identifier; and initiate a transaction from transaction data to offer the items for sale to entities, the transaction data comprising at least the entity identifier, the items offered for sale, and a purchase condition of the item; track transactions.  
And claim 15 recites collect historical user data indicating purchases made by a user; provide historical data to a process to provide a classifier for the user; generate a sale offer of the item to an entity based on an entity identifier, the sale offer comprising the item offered and a purchase condition; compute transaction data for the sale offer to the entity; and record the transaction data.  
The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers commercial and legal interactions (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for offering an item for sale to an entity, which is a commercial and legal interaction, specifically a commercial interaction of sales activities or behaviors.  The mere nominal recitation of storing data in a secure ledger does not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the additional elements of claim 1 include providing data to a machine learning process to train the machine learning process according to training data; and storing the transaction data in a secure ledger.  The additional elements of claim 12 include a processor; provide data to a machine learning process to train the machine learning process according to training data; and a secure ledger.  And the additional elements of claim 15 include a non-transitory machine-readable storage medium encoded with instructions executable by a processor; provide data to a machine learning process to train the machine learning process according to training data; and record data in a secure ledger.  The additional elements are recited at a high-level or generality (i.e., as a generic components performing a generic computer function of communicating an offer of an item for sale, generating transaction data, and storing the data in a secure ledger) such that they amount to no more than mere instructions to apply the exception using a generic computer components (see MPEP 2106.05(f)).  Furthermore, the limitations directed to a machine learning process are recited at a high level of generality such that they amount to simply further describes the technological environment.
 Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  
The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 3, 7, and 10-11 simply further describes the technological environment.  Dependent claims 2, 4-6, 8-9, and 13 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-13 and 15 is/are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-7, 10-13, and 15  are rejected under 35 U.S.C. 103 as being unpatentable over US 20190013948 A1 (“Mercuri”) in further view of US 11244340 B1 (“Morin”).
Regarding claim 1, Mercuri discloses a method, comprising: collecting historical user data indicating purchases made by a user (Blockchain object includes a state, public address of the owner, description, asking price, state, public address of the buyer, offer price, etc.  See at least [0142]-[0148] and FIG. 6, Blockchain Object 108.  State F is a completed sale of the asset.  See at least [0015] and FIG. 64, State F and see at least FIG. 6, StateProperty of “Complete.” The blockchain object may be published onto a blockchain.  See at least [0112]-[0115].  See also [0062].); 
a machine learning process (See at least [0063], disclosing using analytics service such as machine learning analytics to use data.);
communicating an offer for sale of the item to an entity based on an entity identifier (The blockchain object may transition from seller to buyer in a state depicting an offer for sale of an asset from seller to buyer.  See at least [0115].  See also FIG. 4B, at transition 310, depicting Seller 302 transmitting block chain object to Buyer 304 to offer for sale an asset.  See also [0119].  Blockchain object includes a state, public address of the owner, description, asking price, state, public address of the buyer, offer price, etc.  See at least [0142]-[0148] and FIG. 6, Blockchain Object 108.  The blockchain identity of the participant may be an address on the blockchain.  See at least [0071].); 
generating transaction data specifying the offer of the item for sale to the entity, the transaction data comprising at least the entity identifier, the item offered for sale, and a purchase condition for the item (Blockchain object includes a state, public address of the owner, description, asking price, state, public address of the buyer, offer price, etc.  See at least [0142]-[0148] and FIG. 6, Blockchain Object 108.  See also [0118] and [0033].  The blockchain identity of the participant may be an address on the blockchain.  See at least [0071].  The blockchain object also includes description (e.g., a description of a car and model assuming the blockchain object is for sale of a car).  See at least [0080].  See also [0151]-[0152]. ); and 
storing the transaction data in a secure ledger (The blockchain object may be published onto a blockchain.  See at least [0112]-[0115].  See also [0062].).

While Mercuri discloses collecting historical user data, and while Mercuri discloses a machine learning process, Mercuri does not expressly disclose providing the historical data to a machine learning process to train the machine learning process according to training data to provide a classifier for the user; determining, based on the classifier, an item for recommendation to a user.

However, Morin discloses providing the historical data to a machine learning process to train the machine learning process according to training data to provide a classifier for the user (User attribute model training data includes attribute data indicating user financial behavior, e.g., historical transaction amounts, payees, and locations, recurrence and/or frequency of transactions, withdrawals, mortgage/rent payments, credit card payment… credit card accounts data such as, but not limited to, account names and account holder names, balance data, status data, open and close date data, payment history data, etc.  See at least col. 19, lines 39-67.
Offer/attribute matching models are trained using user attribute model training data.  See at least col. 22, lines 20-28.  The term “model” includes any system, module, or function that is trained using machine learning.  See at least col. 7, lines 60-64.  See also col. 18, line 56 to col. 19, line 4 and Abstract.  In view of the Specification of the instant application at paragraphs 9-11, the Examiner is interpreting providing a classifier as providing a classification algorithm.  Therefore, Morin which teaches providing a machine learning model therefore teaches providing a classifier for the user.); 
determining, based on the classifier, an item for recommendation to a user (The current user's attribute data and the current offer attribute data are processed by the one or more user interest prediction algorithms of the offer/attribute matching model to generate current user's interest prediction data indicating the predicted interest of the current user for each of the current offers in the current offer data.  See at least col. 26, line 65 to col. 27, line 4.  Interest prediction data is then used to generate offer recommendation data that is then provided to the user.  See at least col. 27, lines 11-34.  See also col. 27, line 59 to col. 28, line 16, and see also FIG. 4, Listing of Recommended Offers 410.). 
From the teaching of Morin, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Mercuri to providing the historical data to a machine learning process to train the machine learning process according to training data to provide a classifier for the user, as taught by Morin, and to modify Mercury to determining, based on the classifier, an item for recommendation to a user, as taught by Morin, in order to only recommending offers to consumers that are relevant to the individual consumers, and are likely to be accepted by the consumers, in terms of the interest level of the consumers, the qualifications of the consumers, and the needs of the consumers (see Morin at least at col. 2, lines 22-33).

Regarding claim 2, the combination of Mercuri and Morin discloses the limitations of claim 1, as discussed above, and Mercuri further discloses the entity is a user, group of users, organisation or a department of an organisation (Participant may be an individual buyer participant.  See at least [0092] and [0068].).

Regarding claim 3, the combination of Mercuri and Morin discloses the limitations of claim 1, as discussed above, and Mercuri further discloses the entity identifier is a public key of the entity (Participant may be an individual buyer participant, and the blockchain identity of the participant may be the public key of the participant.  See at least [0092] and [0096].  See also [0068], [0078], and [0084].).

Regarding claim 5, the combination of Mercuri and Morin discloses the limitations of claim 1, as discussed above, and Mercuri further discloses receiving purchase request data from a first entity, the purchase request data comprising a request to purchase an item (After the seller deploys the blockchain object, the buyer may send a conditional offer to the seller.  See at least [0127].  See also [0092].  The system may track the blockchain object when the buyer conditionally accepts the offer to purchase the asset, and the blockchain object may change states, and the blockchain object may then send a message to the seller.  See at least [0123].  See also FIG. 4A, depicting Blockchain 108A transitioning to state 108B via transition 310.), 
a reference to an existing offer transaction (Blockchain object includes a state, public address of the owner, description, asking price, state, public address of the buyer, offer price, etc.  See at least [0142]-[0148] and FIG. 6, Blockchain Object 108.  The blockchain object also includes description (e.g., a description of a car and model assuming the blockchain object is for sale of a car).  See at least [0080].), and 
a first entity identifier (Blockchain object includes a state, public address of the owner, description, asking price, state, public address of the buyer, offer price, etc.  See at least [0142]-[0148] and FIG. 6, Blockchain Object 108.); 
identifying transaction data based on the reference to the transaction in the purchase request data (The system may determine the address of the blockchain object and use the address to identify the event including the conditional offer.  See at least [0127].); and 
determining whether to execute a sale to the first entity based on content of the secure ledger (The inspector and/or appraiser provide a report to the blockchain object as a message, changing the state of the blockchain object.  The buyer may then use the interface to send the consideration, for example the buyer may use cryptocurrency to perform the transaction.  See at least [0123]-[0124].  See also FIG. 4A.).

Regarding claim 6, the combination of Mercuri and Morin discloses the limitations of claim 5, as discussed above, and Mercuri further discloses determining whether to execute a sale to the first entity based on the content of the secure ledger comprises: determining that the request to purchase an item is valid (The system may determine the address of the blockchain object and use the address to identify the event including the conditional offer.  See at least [0127].); 
determining that the offer transaction exists and is still valid (The system may then determine whether the message changes the state of the blockchain object and updates the state if needed in the off-chain storage, where it maintains a copy of the current state of the blockchain object. In an example, the system may send a notification to the seller. The notification may include information about the blockchain object, like the description of the asset, the price of the counter offer, the actions available to the seller and the like.  See at least [0127].); and 
determining that that the first entity is entitled to purchase the item (The action list may specify the personas who may interact with the blockchain object and the actions available to a persona in each state of the blockchain object. For example, the action list may specify that when the blockchain object is in state A, a participant that has the persona of a buyer is allowed to interact with the blockchain object and can interact with the blockchain object to make an offer.  See at least [0119].  See also [0121] and [0130].).

Regarding claim 7, the combination of Mercuri and Morin discloses the limitations of claim 5, as discussed above, and Mercuri further discloses the purchase request data is digitally signed by the entity, the entity being entitled to purchase under the original transaction (The system may use the blockchain service to deploy the blockchain object to the blockchain. The system may use the identity service and the signing service to cryptographically sign the blockchain object before deploying the blockchain object to the blockchain.  The cryptographic signature of the blockchain object may be the signature of blockchain object generated using the private key of a participant. Each object on the blockchain may be cryptographically signed using the private key of one or more participants that create or interact with the blockchain object.  See at least [0064].).

Regarding claim 10, the combination of Mercuri and Morin discloses the limitations of claim 1, as discussed above, and Mercuri further discloses computing an initial entry to the secure ledger as a function of the transaction data of an initial transaction (The blockchain object 108A may be deployed by the seller using the system.  The blockchain object may be generated as a result of the interaction between a message from the seller and the blockchain object 108A and stored on block of the blockchain.  See at least [0115].  See also FIG. 4A, Blockchain Object 108A.).

Regarding claim 11, Mercuri discloses the limitations of claim 1, as discussed above, and Mercuri further discloses storing transaction data in the secure ledger comprises: computing a subsequent entry to the secure ledger as a function of at least an immediately preceding entry on the secure ledger (The blockchain object 108A may be deployed by the seller using the system.  The blockchain object may be generated as a result of the interaction between a message from the seller and the blockchain object and stored on block of the blockchain.  The blockchain object 108B may be generated as a result of the interaction between a message from the seller and the blockchain object 108A and stored on block of the blockchain. See at least [0115].  Blockchain Object 108A and Blockchain Object 108B.).

Regarding claim 12, Mercuri discloses an apparatus comprising: 
a processor to (See at least [0037].  See also FIG. 1.): 
collect historical user data indicating purchases made by a user (Blockchain object includes a state, public address of the owner, description, asking price, state, public address of the buyer, offer price, etc.  See at least [0142]-[0148] and FIG. 6, Blockchain Object 108.  State F is a completed sale of the asset.  See at least [0015] and FIG. 64, State F and see at least FIG. 6, StateProperty of “Complete.” The blockchain object may be published onto a blockchain.  See at least [0112]-[0115].  See also [0062].); 
a machine learning process (See at least [0063], disclosing using analytics service such as machine learning analytics to use data.);
communicate an offer for sale of the items to an entity based on an entity identifier (The blockchain object may transition from seller to buyer in a state depicting an offer for sale of an asset from seller to buyer.  See at least [0115].  See also FIG. 4B, at transition 310, depicting Seller 302 transmitting block chain object to Buyer 304 to offer for sale an asset.  See also [0119].  Blockchain object includes a state, public address of the owner, description, asking price, state, public address of the buyer, offer price, etc.  See at least [0142]-[0148] and FIG. 6, Blockchain Object 108.  The blockchain identity of the participant may be an address on the blockchain.  See at least [0071].); and 
initiate a transaction from transaction data to offer the items for sale to entities, the transaction data comprising at least the entity identifier, the items offered for sale, and a purchase condition of the item (Blockchain object includes a state, public address of the owner, description, asking price, state, public address of the buyer, offer price, etc.  See at least [0142]-[0148] and FIG. 6, Blockchain Object 108.  See also [0118] and [0033].  The blockchain identity of the participant may be an address on the blockchain.  See at least [0071].  The blockchain object also includes description (e.g., a description of a car and model assuming the blockchain object is for sale of a car).  See at least [0080].  See also [0151]-[0152].  Multiple buyers and sellers engaging in buying and selling, storing multiple transactions on the blockchain.  See at least [0156]-[0159].  See also [0137].); and 
a secure ledger arranged to track transactions (The blockchain object may be published onto a blockchain.  See at least [0112]-[0115].  See also [0062].).

While Mercuri discloses collecting historical user data and a machine learning process, Mercuri does not expressly disclose provide the historical data to a machine learning process to train the machine learning process according to training data to provide a classifier for the user; determine, based on the classifier, items for recommendation to a user.

However, Morin discloses provide the historical data to a machine learning process to train the machine learning process according to training data to provide a classifier for the user (User attribute model training data includes attribute data indicating user financial behavior, e.g., historical transaction amounts, payees, and locations, recurrence and/or frequency of transactions, withdrawals, mortgage/rent payments, credit card payment… credit card accounts data such as, but not limited to, account names and account holder names, balance data, status data, open and close date data, payment history data, etc.  See at least col. 19, lines 39-67.
Offer/attribute matching models are trained using user attribute model training data.  See at least col. 22, lines 20-28.  The term “model” includes any system, module, or function that is trained using machine learning.  See at least col. 7, lines 60-64.  See also col. 18, line 56 to col. 19, line 4 and Abstract.  In view of the Specification of the instant application at paragraphs 9-11, the Examiner is interpreting providing a classifier as providing a classification algorithm.  Therefore, Morin which teaches providing a machine learning model therefore teaches providing a classifier for the user.); 
determine, based on the classifier, items for recommendation to a user (The current user's attribute data and the current offer attribute data are processed by the one or more user interest prediction algorithms of the offer/attribute matching model to generate current user's interest prediction data indicating the predicted interest of the current user for each of the current offers in the current offer data.  See at least col. 26, line 65 to col. 27, line 4.  Interest prediction data is then used to generate offer recommendation data that is then provided to the user.  See at least col. 27, lines 11-34.  See also col. 27, line 59 to col. 28, line 16, and see also FIG. 4, Listing of Recommended Offers 410.). 
From the teaching of Morin, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Mercuri to providing the historical data to a machine learning process to train the machine learning process according to training data to provide a classifier for the user, as taught by Morin, and to modify Mercury to determining, based on the classifier, an item for recommendation to a user, as taught by Morin, in order to only recommending offers to consumers that are relevant to the individual consumers, and are likely to be accepted by the consumers, in terms of the interest level of the consumers, the qualifications of the consumers, and the needs of the consumers (see Morin at least at col. 2, lines 22-33).

Regarding claim 13, the combination of Mercuri and Morin discloses the limitations of claim 12, as discussed above, and Mercuri further discloses receive purchase request data from a first entity, the purchase request data comprising a request to purchase an item(After the seller deploys the blockchain object, the buyer may send a conditional offer to the seller.  See at least [0127].  See also [0092].  The system may track the blockchain object when the buyer conditionally accepts the offer to purchase the asset, and the blockchain object may change states, and the blockchain object may then send a message to the seller.  See at least [0123].  See also FIG. 4A, depicting Blockchain 108A transitioning to state 108B via transition 310.), 
a reference to a previous transaction (Blockchain object includes a state, public address of the owner, description, asking price, state, public address of the buyer, offer price, etc.  See at least [0142]-[0148] and FIG. 6, Blockchain Object 108.  The blockchain object also includes description (e.g., a description of a car and model assuming the blockchain object is for sale of a car).  See at least [0080].), 
and a first entity identifier (Blockchain object includes a state, public address of the owner, description, asking price, state, public address of the buyer, offer price, etc.  See at least [0142]-[0148] and FIG. 6, Blockchain Object 108.); 
determine transaction data based on the reference to the previous transaction in the purchase request data (The system may determine the address of the blockchain object and use the address to identify the event including the conditional offer.  See at least [0127].); and 
determine if a sale is to be made to the first entity based on content of the secure ledger (The inspector and/or appraiser provide a report to the blockchain object as a message, changing the state of the blockchain object.  The buyer may then use the interface to send the consideration, for example the buyer may use cryptocurrency to perform the transaction.  See at least [0123]-[0124].  See also FIG. 4A.).

Regarding claim 15, Mercuri discloses a non-transitory machine-readable storage medium encoded with instructions executable by a processor, to (See at least [0037].  See also FIG. 1.): 
collect historical user data indicating purchases made by a user (Blockchain object includes a state, public address of the owner, description, asking price, state, public address of the buyer, offer price, etc.  See at least [0142]-[0148] and FIG. 6, Blockchain Object 108.  State F is a completed sale of the asset.  See at least [0015] and FIG. 64, State F and see at least FIG. 6, StateProperty of “Complete.” The blockchain object may be published onto a blockchain.  See at least [0112]-[0115].  See also [0062].); 
a machine learning process (See at least [0063], disclosing using analytics service such as machine learning analytics to use data.);
generate a sale offer of the item to an entity based on an entity identifier (The blockchain object may transition from seller to buyer in a state depicting an offer for sale of an asset from seller to buyer.  See at least [0115].  See also FIG. 4B, at transition 310, depicting Seller 302 transmitting block chain object to Buyer 304 to offer for sale an asset.  See also [0119].  Blockchain object includes a state, public address of the owner, description, asking price, state, public address of the buyer, offer price, etc.  See at least [0142]-[0148] and FIG. 6, Blockchain Object 108.  The blockchain identity of the participant may be an address on the blockchain.  See at least [0071].), 
the sale offer comprising the item offered and a purchase condition; compute transaction data for the sale offer to the entity (Blockchain object includes a state, public address of the owner, description, asking price, state, public address of the buyer, offer price, etc.  See at least [0142]-[0148] and FIG. 6, Blockchain Object 108.  See also [0118] and [0033].  The blockchain identity of the participant may be an address on the blockchain.  See at least [0071].  The blockchain object also includes description (e.g., a description of a car and model assuming the blockchain object is for sale of a car).  See at least [0080].  See also [0151]-[0152].); and 
record the transaction data in a secure ledger (The blockchain object may be published onto a blockchain.  See at least [0112]-[0115].  See also [0062].).

While Mercuri discloses collecting historical user data and a machine learning process, Mercuri does not expressly disclose provide the historical data to a machine learning process to train the machine learning process according to training data to provide a classifier for the user; determine, based on the classifier, items for recommendation to a user.

However, Morin discloses provide the historical data to a machine learning process to train the machine learning process according to training data to provide a classifier for the user (User attribute model training data includes attribute data indicating user financial behavior, e.g., historical transaction amounts, payees, and locations, recurrence and/or frequency of transactions, withdrawals, mortgage/rent payments, credit card payment… credit card accounts data such as, but not limited to, account names and account holder names, balance data, status data, open and close date data, payment history data, etc.  See at least col. 19, lines 39-67.
Offer/attribute matching models are trained using user attribute model training data.  See at least col. 22, lines 20-28.  The term “model” includes any system, module, or function that is trained using machine learning.  See at least col. 7, lines 60-64.  See also col. 18, line 56 to col. 19, line 4 and Abstract.  In view of the Specification of the instant application at paragraphs 9-11, the Examiner is interpreting providing a classifier as providing a classification algorithm.  Therefore, Morin which teaches providing a machine learning model therefore teaches providing a classifier for the user.); 
determine, based on the classifier, items for recommendation to a user (The current user's attribute data and the current offer attribute data are processed by the one or more user interest prediction algorithms of the offer/attribute matching model to generate current user's interest prediction data indicating the predicted interest of the current user for each of the current offers in the current offer data.  See at least col. 26, line 65 to col. 27, line 4.  Interest prediction data is then used to generate offer recommendation data that is then provided to the user.  See at least col. 27, lines 11-34.  See also col. 27, line 59 to col. 28, line 16, and see also FIG. 4, Listing of Recommended Offers 410.). 
From the teaching of Morin, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Mercuri to providing the historical data to a machine learning process to train the machine learning process according to training data to provide a classifier for the user, as taught by Morin, and to modify Mercury to determining, based on the classifier, an item for recommendation to a user, as taught by Morin, in order to only recommending offers to consumers that are relevant to the individual consumers, and are likely to be accepted by the consumers, in terms of the interest level of the consumers, the qualifications of the consumers, and the needs of the consumers (see Morin at least at col. 2, lines 22-33).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mercuri in view of Morin, and in further view of US 20050182683 A1 (“Tischer”).
Regarding claim 4, the combination of Mercuri and Morin discloses the limitations of claim 1, as discussed above, and Mercuri further discloses the purchase condition comprises a price (Blockchain object includes a state, public address of the owner, description, asking price, state, public address of the buyer, offer price, etc.  See at least [0142]-[0148] and FIG. 6, Blockchain Object 108.).

While Mercuri discloses the purchase condition, Mercuri does not expressly disclose the purchase condition comprises a duration in which the item may validly be purchased.

However, Tischer discloses the purchase condition comprises a duration in which the item may validly be purchased (The remaining fields-in the second data message will now be explained…  The Offer Expiration Date field corresponds to the date and time in which the offer to sell the desired product or service expires or is not longer valid.  See at least [0027] and FIG. 3, Offer Expiration Date.).
From the teaching of Tischer, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the purchase conditions of Mercuri to include the duration in which the item may be validly purchased, as taught by Tischer, in order to improve system to obtain offer for sale information for a consumer for a product that the consumer is interested in purchasing (see Tischer at least at [0002]).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mercuri in view of Morin, and in further view of US 20190180329 A1 (“Chetlur”).
Regarding claim 8, the combination of Mercuri and Morin discloses the limitations of claim 5, as discussed above.  Mercuri does not expressly disclose receiving offer transfer data from the first entity, the offer transfer data comprising a request to transfer an offer to purchase the item, a refence to the existing offer transaction and an entity identifier of a second entity; and identifying transaction data based on the reference to the existing offer transaction in the offer transfer data.

However, Chetlur discloses receiving offer transfer data from the first entity, the offer transfer data comprising a request to transfer an offer to purchase the item, a refence to the existing offer transaction and an entity identifier of a second entity (The coupons are issued on a blockchain network.  Accordingly, each user may record their consent for the exchange on a smart contract. For example, the user may provide their authorization for the exchange.  See at least [0026].  The Examiner interprets the coupon as an offer to purchase an item.  And, the Examiner interprets consent for the exchange of coupons with the second user as a request to transfer, a reference to the existing offer transaction, and an entity identifier of the second entity.); and 
identifying transaction data based on the reference to the existing offer transaction in the offer transfer data (Any of the blockchain peer nodes may initiate a blockchain authentication and seek to write to a blockchain immutable ledger stored in blockchain layer, a copy of which may also be stored on the underpinning physical infrastructure. In this configuration, the customized blockchain configuration may include one or applications which are linked to application programming interfaces (APIs) to access and execute stored program/application code (e.g., chain code and/or smart contracts), which are created according to the customized configuration sought by the participants and can maintain their own state, control its own assets, and receive external information. This code can be deployed as a transaction and installed, via appending to the distributed ledger, on all blockchain peer nodes.  See at least [0027].  A first company issues a coupon to user A and a second company issues a coupon to user B via a blockchain network. The identification of the coupons and the holder of the coupons may be stored on the blockchain network along with security information associated with the issuance of the coupons. Here, the first and second companies may be separate and distinct vendors. The coupons may be issued on the blockchain network via a smart contract.  The blockchain network is connected to the social network.  See at least [0033]-[0034].  The Examiner interprets the coupon to be exchanged stored and identified on the blockchain as identifying transaction data.).
From the teaching of Chetlur, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Mercuri to receive the offer transfer data and identify transaction data, using the offer transfer technique taught by Chetlur, in order to improve usage of credits with trusted and verifiable exchange of the issued credits within users of a social network (see Chetlur at least at [0020]), and in order to improve companies reach of marketing, in order to introduce more customers to companies (see Chetlur at least at [0036]).

Regarding claim 9, the combination of Mercuri, Morin and Chetlur discloses the limitations of claim 8, as discussed above, and Mercuri further discloses receiving purchase request data from the second entity, the purchase request data comprising a request to purchase the item, and an entity identifier of the second entity (Blockchain object includes a state, public address of the owner, description, asking price, state, public address of the buyer, offer price, etc.  See at least [0142]-[0148] and FIG. 6, Blockchain Object 108.  See also [0118] and [0033].  The blockchain identity of the participant may be an address on the blockchain.  See at least [0071].  The blockchain object also includes description (e.g., a description of a car and model assuming the blockchain object is for sale of a car).  See at least [0080].  See also [0151]-[0152].  Multiple buyers and sellers engaging in buying and selling, storing multiple transactions on the blockchain.  See at least [0156]-[0159].  See also [0137].); 
identifying transaction data based on the reference to transfer the offer (The system may determine the address of the blockchain object and use the address to identify the event including the conditional offer.  See at least [0127].); and 
determining whether to execute a sale to the second entity based on the content of the secure ledger (The inspector and/or appraiser provide a report to the blockchain object as a message, changing the state of the blockchain object.  The buyer may then use the interface to send the consideration, for example the buyer may use cryptocurrency to perform the transaction.  See at least [0123]-[0124].  See also FIG. 4A.).

While Mercuri discloses receiving purchase request data from a second entity, Mercuri does not expressly disclose receiving a reference to an offer transfer.

However, Chetlur discloses receiving a reference to an offer transfer (The coupons are issued on a blockchain network.  Accordingly, each user may record their consent for the exchange on a smart contract. For example, the user may provide their authorization for the exchange.  See at least [0026].  See also [0033]-[0034].).
From the teaching of Chetlur, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Mercuri to receive a reference to an offer transfer, using the offer transfer technique taught by Chetlur, in order to improve usage of credits with trusted and verifiable exchange of the issued credits within users of a social network (see Chetlur at least at [0020]), and in order to improve companies reach of marketing, in order to introduce more customers to companies (see Chetlur at least at [0036]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190102850 A1 (“Wheeler”) discloses using smart contracts in a decentralized network as a framework for a smart city commodity exchange. In at least one embodiment, consumers and service providers negotiate terms and conditions of a smart contract for providing goods or services to the consumer. The service provider may provide all requested goods and services or bundle goods and services provided from multiple vendors. Verification of smart contract fulfillment may be assisted by information from sensors or other independent data collection.
US 20200051166 A1 (“Loh”) discloses assets trading system among parties through tokenization of assets including an asset evaluation server for evaluating a value of an asset and computing an evaluated amount of the asset; an asset liquidization server for issuing a token corresponding to the computed evaluated amount, and managing rights and dividends regarding the issued token; a token trading bulletin board providing a token trading bulletin board where a seller intending to sell the issued token and a purchaser intending to purchase the issued token can directly trade with each other; an escrow server for mediating sales of the token between the potential seller and the potential purchaser; and a blockchain possessed server having a blockchain for certifying trading of the token and where trading information regarding the certified trade is recorded.
“Security Tip (ST04-018) Understanding Digital Signatures,” Cybersecurity & Infrastructure Security Agency, dated Dec 17, 2009 https://www.cisa.gov/uscert/ncas/tips/ST04-018 (hereinafter “Cybersecurity”) discloses Digital signatures work by proving that a digital message or document was not modified—intentionally or unintentionally—from the time it was signed. Digital signatures do this by generating a unique hash of the message or document and encrypting it using the sender’s private key. The hash generated is unique to the message or document, and changing any part of it will completely change the hash.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606. The examiner can normally be reached Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        
/ELDA G MILEF/Primary Examiner, Art Unit 3694